DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: Claim 3 recites the limitation "the stereolithography material (41)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the stereolithography material is being interpreted as the light-curable material of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley et al. (US PG Pub 2018/0341184; hereafter ‘184).
Claim 1: ‘184 is directed towards a method of making surfaces flat for 3D printing applied to a stereolithograpy 3D printer (¶ 81), the stereolithography 3D printer comprising a light module (¶ 29), a curing platform (¶ 29), a material tank (¶ 29), and a moving module (the moving module is implied because the apparatus moves components, ¶ 54), a tenacity film being laid on the bottom of the material tank (the flexible membrane reads on the claimed tenacity film based on the specification, ¶ 29), the method of making surface flat for 3D printing comprising the following steps:
making a modeling plane of the curing platform contact with light-curable materials in the material tank (¶ 55);
controlling the moving module to start to move the curing platform for making the light-curable materials between the curing platform and the tenacity film to flow (the movement of the curing platform and the sweeper arm (25) inherently causes flow and movement of the curable material in the tank; ¶s 55 & 100 and Fig. 8); and
stopping moving the curing platform and controlling the light module to irradiate the light to the curing platform for printing one layer of a slice physical model on the modeling plane (¶ 55).
‘184 teaches moving the build platform and sweeper arm during the print process but does not teach moving the tank.
It would have been obvious to one of ordinary skill in the art at the time of filing to move the tank up and down in the z-axis instead of the build platform up and down in the z-axis during the operation because reversal of parts is prima facie obvious. See MPEP §2144.04(VI)(A).
Claim 2: ‘184 further teaches:
d1) making the modeling plane leave from the light-curable material; and
d2) performing the step a) to the step d1) repeatedly until completion of printing all of the slice physical models, wherein the slice physical models stack as a 3D physical model (see Fig. 8).
Claim 3: ‘184 teaches that step a) is performed to make the modeling plane contact with the stereolithography materials after a printing condition (Fig. 8).
Claim 4: The tenacity film is made from a light-transmissive silicone (the release layer can be made from silicone transparent to the radiation source, ¶s 5, 22, & 59).
Claim 5: Step a) is performed to make the modeling plane contact with the light-curable materials and make the modeling plane be  default thickness away from the tenacity film; the modeling plane is either a worktop of the curing platform or the top layer of the printed slice physical model (¶s 55 & Fig. 8).
Claims 6 & 7: Claim 6 is optionally based on if a condition to supply for refilling is satisfied – i.e. claim 6 is a contingent clause and the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP §2111.04
Claim 10: ‘184 further teaches that step c) is performed to stop moving the material tank when a condition of stopping moving is satisfied (¶ 55; a 3D layer is printed and motion of the build platform and sweepers are stopped so this conditionally limitation is met).
Claim 11: The tank is moved and stopped so ‘184 teaches this condition.
Claim 13: There is inherently a waiting period of some amount of time and ‘184 further teaches controlling the light module to irradiate heading to the curing platform for printing one layer of the slice physical model (¶ 55 & Fig. 8).
Claims 6, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘184 as applied above, and further in view of Thompson (US Patent 10,821,669; hereafter ‘669).
Claim 6: ‘184 does not teach refilling the reservoir.
However, ‘669, which is also directed towards 3D printing by stereolithography (col. 1, lines 8-15) using a light curable material (abstract) teaches refilling the reservoir by pouring while rotating the reservoir (see col. 3, lines 20-45 and Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘669 into the process of ‘184 such that the reservoir is refilled by pouring while rotating the reservoir because the process of ‘669 is an art recognized means which is suitable for refilling the reservoir in the art and would have predictably maintained the reservoir during printing.
Claim 8: ‘184 does not teach moving the tank in a horizontal direction back and forth or rotating the material tank horizontally.
However, ‘669, which is also directed towards 3D printing by stereolithography (col. 1, lines 8-15) using a light curable material (abstract) teaches refilling the reservoir by pouring while rotating the reservoir (see col. 3, lines 20-45 and Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘669 into the process of ‘184 such that the reservoir is refilled by pouring while rotating the reservoir because the process of ‘669 is an art recognized means which is suitable for refilling the reservoir in the art and would have predictably maintained the reservoir during printing.
Claim 9: ‘184 does not teach moving the tank in a horizontal direction back and forth and rotating the material tank horizontally.
However, ‘669, which is also directed towards 3D printing by stereolithography 
(col. 1, lines 8-15) using a light curable material (abstract) teaches refilling the reservoir by pouring while rotating the reservoir (see col. 3, lines 20-45 and Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘669 into the process of ‘184 such that the reservoir is refilled by pouring while rotating the reservoir because the process of ‘669 is an art recognized means which is suitable for refilling the reservoir in the art and would have predictably maintained the reservoir during printing.
It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the tank back and forth (i.e. in a horizontal direction back and forth) during refilling because reversal of parts and motion is prima facie obvious. See MPEP §2144.04(VI)(A).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘184 as applied above, and further in view of DeSimone et al. (US PG Pub 2017/0100885; hereafter ‘885).
Claim 12: ‘184 does not teach the details of claim 12.
However, ‘885, which is also directed towards 3D printing by stereolithography (title & abstract) teaches that each layer slice is a 2D image and that the print step comprises controlling the light module to irradiate a plurality of positions of the curing platform corresponding to a plurality of pixels of one layer of the print data for printing one layer of the slice physical model according to a plurality of pixel values of the pixels of the layer of the print data (see at least ¶s 179, 250, 251, 370, 406 and claims 1 & 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the printing method of ‘885 into the process of ‘184 such that the process of printing each individual slice is performed by the method of ‘885 because it is an art recognized method of printing slice data in a stereolithography process and thus would have predictably produced the desired result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759